                Case 8:15-cv-02034-JVS-JCG Document 893 Filed 02/24/20 Page 1 of 15 Page ID
                                                 #:66555


                   1 Nicole Whyte, State Bar No. 156503
                     Certified Family Law Specialist
                   2 The State Bar of California Board of Legal Specialization
                     nwhyte@bremerwhy te .com
                   3 Benjamin   Price, State Bar No. 267400
                     bprice@bremerwhyte .com
                   4 Kyle A. Riddles, State Bar No. 309854
                     kriddles@bremerwhyte.com
                   5 BREMER WHYTE BROWN & O’MEARA LLP
                     20320 S.W. Birch Street
                   6 Second Floor
                     Newport Beach, California 92660
                   7 Telephone: (949)221-1000
                     Facsimile: (949)221-1001
                   8
                     Attorneys for Defendants,
                   9 Ryan Ferrell; Victoria C. Knowles; David Reid; and
                     Andrew Lee Baslow
                  10
                  11                                    UNITED STATES DISTRICT COURT
                  12                                   CENTRAL DISTRICT OF CALIFORNIA
                  13                                         SOUTHERN DIVISION
                  14 NATURAL-IMMUNOGENICS CORP.,                             Case No. 8:15-cv-02034-JVS-JCG
                     a Florida Corporation,
                  15                                                         Judge: Hon. James v. Selna
                                 Plaintiff,
                  16                                                         DEFENDANTS RYAN FERRELL
                            vs.                                              VICTORIA C. KNOWLES DAVID
                  17                                                         REID AND ANDREW LEE
                     NEWPORT TRIAL GROUP, et al.                             BASLOW’S OPPOSITION TO
                  18                                                         PLAINTIFF’S MOTION TO FILE
                                 Defendants.                                 THIRD AMENDED COMPLAINT
                  19
                                                                             Date: March 16, 2020
                 20                                                          Time: 1:30 p.m.
                                                                             Ctrm: 10C
                 21
                                                                             Complaint Filed: December 7, 2015
                 22                                                          Trial Date:      None Set
                 23
                 24
                 25
                 26
                 27
                 28
BREMER WHYTE BROWN &
       O'MEARA LLP
 20320 S.W. BIRCH STREET
      SECOND FLOOR                        OPPOSITION TO PLAINTIFF’S MOTION TO FILE THIRD AMENDED COMPLAINT
 NEWPORT BCH, CA 92660
       (949) 221-1000
                           1601.116 4831-6217-1061.2
               Case 8:15-cv-02034-JVS-JCG Document 893 Filed 02/24/20 Page 2 of 15 Page ID
                                                #:66556


                   1                                                 TABLE OF CONTENTS

                   2
                   3
                   4 1.   INTRODUCTION...................................................................................................................4

                   5 2.   PROCEDURAL AND FACTURAL BACKGROUND........................................................ 4

                   6 3.   LEGAL ARGUMENT............................................................................                                               6

                   7      3.1 This Court has Broad Discretion to Deny Plaintiffs Request to File an Amended

                   8           Pleading.............................................................................................................................6

                   9      3.2 The Proposed Amendment is Highly Prejudicial to Defendants and was not Made in

                 10            Good Faith........................................................................................................................ 7

                 11       3.3 NIC’s Amended Complaint was Brought with Undue Delay.........................................10

                 12 4.    CONCLUSION..................................................................................................................... 11

                 13
                 14
                 15
                 16
                 17
                 18
                 19
                 20
                 21
                 22
                 23
                 24
                 25
                 26
                 27
                 28
BREMER WHYTE BROWN &
      O'MEARA LLP
20320 S.W. BIRCH STREET
                                _________________________ 2_________________________
    SECOND FLOOR                OPPOSITION TO PLAINTIFF’S MOTION TO FILE THIRD AMENDED COMPLAINT
 NEWPORT BCH, CA 92660
      (949) 221-1000
               Case 8:15-cv-02034-JVS-JCG Document 893 Filed 02/24/20 Page 3 of 15 Page ID
                                                #:66557


                    1                                                                Table of Authorities

                    2 Cases
                    3 Duchon v. Cajon Co.,
                               791 F.2d 43 (6th Cir. 1986)...........................................................................................................6
                    4
                          Dupree v. Apple, Inc.,
                    5       No. 16-CV-00289-LHK, 2017 U.S. Dist. LEXIS 7765 (N.D. Cal. Jan. 18, 2017)...................... 9
                    6 Foman v. Davis,
                               371 U.S. 178 (1962) ...................................................................................................................... 5
                    7
                          Jackson v. Bank of Haw.,
                    8        902 F.2d 1385 (9th Cir. 1990)................................................................................................. 6, 9
                  9 Jordan v. County ofL.A.,
                 10    669 F.2d 1311 (9th Cir. 1982)....................................................................................................... 9

                 11 Pollux Marine Agencies, Inc. v. Louis Dreyfus Corp.,
                               455 F.Supp 211 (S.D.N.Y. 1978) ..................................................................................................6
                 12
                    Priddy v. Edelman,
                 13    883 F.2d 438 (6th Cir. 1989)............................................................................................... 6-7, 7

                 14 Resolution Trust Corp. v. Gold.,
                               30 F.2d 251 .................................................................................................................................... 6
                 15
                          Swanson v. U.S. Forest Serv,
                 16          87 F.3d 339 (9th Cir. 1996)........................................................................................................... 5
                 17 Texaco, Inc. v. Ponsoldt,
                               939F.2d794 (9th Cir. 1991)......................................................................................................... 9
                 18
                 19 Rules
                          Rule 15...............................................................................................................                               6
                 20
                          Rule 15(a)(1)(A) ................................................................................................................................. 5
                 21
                 22
                 23
                 24
                 25
                 26
                 27
                 28
BREMER WHYTE BROWN &
      O'MEARA LLP
20320 S.W. BIRCH STREET
                                           _________________________ 3_________________________
    SECOND FLOOR                            OPPOSITION TO PLAINTIFF’S MOTION TO FILE THIRD AMENDED COMPLAINT
NEWPORT BCH, CA 92660
      (949) 221-1000
                          1601.116 4831-6217-1061.2
               Case 8:15-cv-02034-JVS-JCG Document 893 Filed 02/24/20 Page 4 of 15 Page ID
                                                #:66558


                    1              TO THE CLERK OF THE COURT AND ALL PARTIES AND THEIR COUNSEL OF

                   2 RECORD:
                   3               Defendants RYAN FERRELL; VICTORIA C. KNOWLES; DAVID REID, and ANDREW

                   4 LEE BASLOW hereby submit the following Opposition to plaintiff NATURAL
                   5 IMMUNOGENICS CORP.’S (“Plaintiff’ or “NIC”) Motion for Leave to file a Third Amended
                   6 Complaint.
                   7               1. INTRODUCTION

                   8               Plaintiff Natural Immunogenic Corporation’s (“NIC”) request to file a Third Amended

                   9 Complaint (“TAC”) should be denied. NIC continues to prolong this litigation through any means
                 10 possible. This case has been going on for the better part of a decade and now NIC moves to add
                 11 new allegations to its Complaint which will necessarily lead to additional discovery and unduly
                 12 prejudice clients. The proposed TAC is filled with superfluous information and allegations
                 13 involving an entirely separate and distinct set of schemes involving predicate lawsuits that has no
                 14 relation to the eight existing predicate cases alleged in the operative Complaint. These new
                 15 predicate acts alleged in the TAC will necessarily lead to further discovery and will be highly
                 16 prejudicial to defendants. This case has been going on for the better part of a decade, there have
                 17 been almost 900 docket entries, and the costs associated with litigating is disproportionate to the
                 18 amount in controversy. The Court has broad discretion to deny NIC’s Motion and doing so will
                 19 move this case forward to trial in November.
                 20                2. PROCEDURAL AND FACTURAL BACKGROUND

                 21                NIC filed its initial Complaint on December 7, 2015 and the First Amended Complaint on

                 22 January 25, 2016. Plaintiffs operative Complaint is the Second Amended Complaint (“SAC”) was
                 23 filed on May 26, 2016. The SAC includes over 400 paragraphs of allegations relating to four
                 24 counts that have been asserted against the various defendants. (See Dkt. 92.) Count One of the
                 25 SAC is for Malicious Prosecution and is asserted against the NTG Defendants, as well as Non-
                 26 NTG Defendants Andrew Nilon and Giovanni Sandoval, based on the underlying case of Andrew
                 27 Nilon v. Natural Immunogenics Corp., San Diego Superior Court Case No.: 37-2012-00093325
                 28 (filed March 5, 2012), removed to S.D. Cal. Case No. 12-cv-930. Id.,         318-334. Count Two is
BREMER WHYTE BROWN &
      O'MEARA LLP
20320 S.W. BIRCH STREET
                                                                          4
    SECOND FLOOR                         OPPOSITION TO PLAINTIFF’S MOTION TO FILE THIRD AMENDED COMPLAINT
NEWPORT BCH, CA 92660
      (949) 221-1000
                          1601.116 4831-6217-1061.2
               Case 8:15-cv-02034-JVS-JCG Document 893 Filed 02/24/20 Page 5 of 15 Page ID
                                                #:66559


                    1 for Violation of RICO Section 1962(c) based on alleged predicate acts of mail fraud (18 U.S.C. §§
                   2 1341, 1349 (2018)), wire fraud (18 U.S.C. §§1343, 1349), extortion (18 U.S.C. §1951), obstruction
                   3 of justice (18 U.S.C. §§ 1503,1512(c)), bribery of a witness (18 U.S.C. § 201), and witness
                   4 tampering (18 U.S.C.§ 1512(b)). See Id.,         335-391. NIC alleged these predicate acts occurred in

                   5 connection with eight lawsuits, four of which were based on violations of the California Consumer
                   6 Legal Remedies Act and the other four were based on violations of the California Invasion of
                   7 Privacy Act or CIPA. NIC’s RICO claim based on Section 1962(d) initially asserted against all
                   8 defendants, but on August 1, 2016, the Court entered an order granting the NTG Defendants’
                   9 motion to dismiss the second and third counts against Victoria Knowles, in addition to granting the
                 10 Non-NTG Defendants’ motion to dismiss the second count against Sam Pfleg, Matthew Dronkers,
                 11 Taylor Demulder and Sam Schoonover. See Dkt. 157. As a result, the second count is now only
                 12 asserted against all NTG Defendants except Victoria Knowles, Andrew Nilon, and Giovanni
                 13 Sandoval.
                 14                Count Three is for Conspiracy to Violate RICO Section 1962(d) and is based on the same

                 15 alleged predicate acts and the eight lawsuits previously filed that are identified in the second count
                 16 of Plaintiff’s SAC. (Dkt. 92,         392-400.) The Court previously dismissed third count against

                 17 Victoria Knowles. (Dkt. 157.) Accordingly, the third count is now asserted against all defendants
                 18 associated with NTG, except Victoria Knowles.
                 19                Count Four of the SAC is Unfair Competition, in which Plaintiffs claim the conduct

                 20 alleged in Counts One, Two and Three constitute unfair, unlawful, and/or fraudulent business
                 21 practices in accordance with the Business & Professions Code section 17200. (Dkt. 92, ^401-
                 22 412.) The fourth count was initially brought against all defendants and also sought to assert claims
                 23 on behalf of the general public.
                 24                On August 1, 2016, the Court granted the NTG Defendants’ anti-SLAPP motion to strike all

                 25 allegations purporting to bring the UCL claim on behalf of the general public and also granted the
                 26 Non-NTG Defendants’ motion to dismiss the fourth count against Sam Pfleg, Matthew Dronkers,
                 27 Taylor Demulder and Sam Schoonover. (Dkt. 157.) The fourth count is now only a direct claim by
                 28
BREMER WHYTE BROWN &
      O'MEARA LLP
20320 S.W. BIRCH STREET
                                                                           5
    SECOND FLOOR                         OPPOSITION TO PLAINTIFF’S MOTION TO FILE THIRD AMENDED COMPLAINT
NEWPORT BCH, CA 92660
      (949)221-1000
                          1601.116 4831-6217-1061.2
               Case 8:15-cv-02034-JVS-JCG Document 893 Filed 02/24/20 Page 6 of 15 Page ID
                                                #:66560


                    1 the Plaintiff and asserted against NTG, Scott Ferrell, Ryan Ferrell, Andrew Baslow, David Reid,
                   2 Victoria Knows, Andrew Nilon, and Giovanni Sandoval.
                   3               On August 26, 2016, Defendants filed Answers to the SAC. See Dkts. 161and 162. On

                   4 September 16, 2016, as permitted by Rule 15(a)(1)(A), Defendants filed Amended Answers to the
                   5 SAC. (See Dkts. 173 and 174.) Fact discovery was cut off on November 6, 2017 (Dkt. No. 447.)
                   6 Trial has been delayed time and time again in this case. A Trial Setting Conference was finally
                   7 held on December 16, 2019, and a trial date was set. Trial is currently scheduled for November 3,
                   8 2020.
                   9               NIC now moves to once again amend its Complaint after over four years of discovery and

                 10 only months before Trial. This amendment expands the theories of liability in this case by adding
                 11 new and distinct predicate cases. The allegations regarding Strataluz and the ProMaxal litigation
                 12 are not based upon the “sham plaintiff’ theory as the current eight predicate case do. Instead NIC
                 13 brings an entirely new scheme in which the only defendants involved are Scott Fen-ell and David
                 14 Reid. No other defendants are implicated in these new allegations. (Dkt. 892-4             359-377.)

                 15 Instead, the new allegations pertain to Strataluz, a business operated by Scott Ferrell and David
                 16 Reid. These two defendants allegedly filed lawsuits against competitors based on false allegations.
                 17 Id. This scheme is entirely different and unrelated to the alleged plaintiff-for-hire schemes alleged
                 18 in the SAC. These new predicate acts add an additional seven predicate cases for a total of thirteen
                 19 predicate cases.
                 20                3. LEGAL ARGUMENT

                 21                     3.1 This Court has Broad Discretion to Deny Plaintiffs Request to File an

                 22                           Amended Pleading

                 23                A trial court has broad discretion in deciding to grant or deny leave to amend a complaint

                 24 and its decision will be reversed only for abuse of discretion. See Swanson v. U.S. Forest Serv, 87
                 25 F.3d 339, 343 (9th Cir. 1996). Leave to amend is not absolute. Courts routinely deny motions to
                 26 amend when, as here, the moving party acts in bad faith, causes undue delay, where there would be
                 27 prejudice to the opposing party, or where the amendment would be futile. Foman v. Davis, 371
                 28 U.S. 178, 182 (1962). Undue prejudice to the opposing party is the factor which carries the
BREMER WHYTE BROWN &
      O'MEARA LLP
20320 S.W. BIRCH STREET
                                                                             6
    SECOND FLOOR                         OPPOSITION TO PLAINTIFF’S MOTION TO FILE THIRD AMENDED COMPLAINT
NEWPORT BCH, CA 92660
      (949)221-1000
                          1601.116 4831-6217-1061.2
               Case 8:15-cv-02034-JVS-JCG Document 893 Filed 02/24/20 Page 7 of 15 Page ID
                                                #:66561


                    1 greatest weight in the Court’s determination. See Eminence Capital, 316F.2d at 1052.
                   2 Furthermore, Rule 15 allows the Court to impose conditions when allowing a party leave to amend,
                   3 the most common condition being costs. See Pollux Marine Agencies, Inc. v. Louis Dreyfus Corp.,
                   4 455 F.Supp 211,216 (S.D.N.Y. 1978). If a party seeks leave to amend until after discovery has
                   5 closed then the amendment must not only be theoretically viable, but also solidly grounded on the
                   6 record. See Resolution Trust Corp. v. Gold., 30 F. 2d 251, 253 (1st Cir. 1994.)
                   7               It is in the interests of justice to move this case forward to trial. The proposed amendments

                   8 NIC’s Complaint is not innocuous facts, it also contains allegations of additional predicate acts
                   9 which bring forth new theories of liability. The proposed TAC, if adopted will necessarily lead to
                 10 further discovery and will be highly prejudicial to defendants.
                 11                 This case has been heavily litigated for over five years. NIC has had ample opportunity to

                 12 conduct discovery. The amount in controversy does is not proportional to NIC’s need to amend its
                 13 complaint once more. Moreover, the additional predicate acts in the TAC complaint is highly
                 14 prejudicial to all defendants and especially prejudicial to those defendants who have no
                 15 involvement with Strataluz.
                 16                3.2 The Proposed Amendment is Highly Prejudicial to Defendants and was not

                 17                      Made in Good Faith

                 18                Undue prejudice is a dispositive factor in determining whether a motion for leave to amend

                 19 should be denied. See e.g., Jackson v. Bank of Haw., 902 F.2d 1385, 1388 (9th Cir. 1990). A trial
                 20 court does not need to make an explicit finding of undue prejudice from the proposed amendment
                 21 itself where it is apparent from the record a defendant would be prejudice. See Duchon v. Cajon
                 22 Co., 791 F.2d 43, 48 (6th Cir. 1986). "Putting the defendants ‘through the time and expense of
                 23 continued litigation on a new theory, with the possibility of additional discovery, would be
                 24 manifestly unfair and unduly prejudicial."1 Priddy v. Edelman, 883 F.2d 438, 447 (6th Cir. 1989)
                 25 (quoting Troxel Mfg. Co. v. Schwinn Bicycle Co., 489 F.2d 968, 971 (6th Cir. 1973), cert, denied,
                 26 416 U.S. 939, 94 S. Ct. 1942, 40 L. Ed. 2d 290 (1974)).
                 27       ///

                 28       ///
BREMER WHYTE BROWN &
      O'MEARA LLP
20320 S.W. BIRCH STREET
                                                                             7
    SECOND FLOOR                         OPPOSITION TO PLAINTIFF’S MOTION TO FILE THIRD AMENDED COMPLAINT
NEWPORT BCH, CA 92660
      (949)221-1000
                          1601.116 4831-6217-1061.2
               Case 8:15-cv-02034-JVS-JCG Document 893 Filed 02/24/20 Page 8 of 15 Page ID
                                                #:66562


                    1              Not only will Defendants be prejudice by the delay, Defendants will also face extreme

                   2 prejudice because of the predicate acts to be added to the Complaint. The new allegations in the
                   3 proposed TAC include the predicate acts which involve an entirely separate scheme. NIC’s TAC
                   4 attempts to expand the RICO allegations of a scheme involving Strataluz, an unrelated business
                    5 venture, involving only two defendants. Specifically, Strataluz was created to operate as a product
                   6 wholesaler, not a law firm, and was a distinct entity from NTG. Importantly, the RICO allegations
                   7 contained in the operative Complaint allege a criminal enterprise involving several defendants in in
                    8 addition to Scott Ferrell and David Reid.
                   9                The allegations regarding Strataluz and the ProMaxal litigation are not based upon the

                 10 “sham plaintiff’ theory of the eight predicate acts alleged in the SAC. These additional seven
                 11 predicate cases involve an entirely different scheme in which the only defendants involved are
                 12 Scott Ferrell and David Reid. No other defendants are implicated in these new allegations. (Dkt.
                 13 892-4             359-377). Instead, the new allegations pertain to Strataluz, a side business operated by

                 14 Scott Ferrell and David Reid. It is alleged that Scott Ferrell and David Reid used their Strataluz
                 15 side business to file lawsuits against competitors based on false allegations. Id. This scheme is
                 16 unrelated to the alleged plaintiff-for-hire schemes and do not implicate any of the other defendants.
                 17                The new allegations involving the Strataluz and ProMaxal litigation involves an entirely

                 18 deferent basis for liability. These new predicate acts create a new theory of liability based upon a
                 19 scheme which is unrelated to the eight predicate cases alleged in the SAC which the other
                 20 defendants were alleged to be involved. The proposed allegations related to Stratuluz involve only
                 21 two defendants, David Reid and Scott Ferrell. The eight predicate acts already plead the operative
                 22 Complaint involved false advertising and wiretap cases. While only two of the defendants are
                 23 implicated in these new predicate acts, the allegations in the proposed TAC will be highly
                 24 prejudicial in that all defendants will be implicated by association. The TAC does not implicate
                 25 that defendants Victoria Knowles, Andrew Baslow, and Ryan Ferrell had involvement with
                 26 Strataluz. Yet, the Strataluz allegations in the TAC will only serve to further put all defendants in a
                 27 bad light when they are not implicated in the new predicate acts alleged in the TAC.
                 28       ///

BREMER WHYTE BROWN &
      O'MEARA LLP
20320 S.W. BIRCH STREET
                                                                              8
    SECOND FLOOR                          OPPOSITION TO PLAINTIFF’S MOTION TO FILE THIRD AMENDED COMPLAINT
NEWPORT BCH, CA 92660
      (949) 221-1000
                          1601.1 16 4831-6217-1061.2
               Case 8:15-cv-02034-JVS-JCG Document 893 Filed 02/24/20 Page 9 of 15 Page ID
                                                #:66563


                    1              The new claims in the TAC will also require more discovery, including both lay and expert

                   2 discovery. NIC is not simply making minor changes in the proposed TAC. Rather, NIC seeks to
                   3 60 new paragraphs of allegations, many of which involve predicate acts unrelated to prior
                   4 allegations in the Complaint. Defendants will necessarily need to conduct discovery on these new
                   5 allegations. At the very least defendants, Scott Ferrell and David Reid will need to conduct
                   6 discovery to prepare defenses based upon the seven additional predicate acts which they are alleged
                   7 to be involved in. This discovery will inevitably lead to a delay in trial which is scheduled to begin
                   8 in November 2020. While many defendants are not implicated in these claims, they will have to sit
                   9 idly by while discovery is re-opened in order for other defendants to appropriately defend
                 10 themselves against the new claims.
                 11                Assuming, arguendo, the new predicate acts were unknown to NIC, the proposed

                 12 amendment does not serve to advance any interest but to further delay trial and further the costs of
                 13 litigation. Plaintiff admits in its Motion that the new allegations will not change the amount of
                 14 liability in this case. The extent of litigation in this case is already disproportionate to the amount
                 15 in controversy and granting leave to amend the complaint will only serve to further cause the scope
                 16 of the case to expand and delay trial. There is no doubt Defendants will endure more expense in
                 17 litigating and preparing further defenses in this matter if Plaintiff is allowed leave to amend.
                 18 Either defendants will be prejudice if they are not allowed further discovery to prepare a defense
                 19 based upon the new allegations or they will be prejudice because further litigation will inevitably
                 20 lead to a trial continuance.
                 21                It is evident that the proposed Motion was not brought in good faith. Not only is it designed

                 22 to surprise defendants with new theories of liability, the TAC also contains extremely prejudicial
                 23 information that does not support any of the substantive issues in the Complaint. In addition to
                 24 new theories of liability regarding Strataluz and the ProMaxal litigation, the proposed TAC
                 25 contains new allegations unrelated to anything obtained from recent discovery. For example, NIC
                 26 proposes to add in language in Paragraph 4 of the claim stating that “[Ryan Ferrell] was licensed in
                 27 the state of Arizona and the Ninth Circuit Court of Appeals but was disbarred in both jurisdictions
                 28 in 2019.” (See Dkt 892-4). This proposed amendment to the Complaint does not help establish
BREMER WHYTE BROWN &
      O'MEARA LLP
20320 S.W. BIRCH STREET
                                                                             9
    SECOND FLOOR                         OPPOSITION TO PLAINTIFF’S MOTION TO FILE THIRD AMENDED COMPLAINT
NEWPORT BCH, CA 92660
      (949)221-1000
                          1601.116 4831-6217-1061.2
             Case 8:15-cv-02034-JVS-JCG Document 893 Filed 02/24/20 Page 10 of 15 Page ID
                                              #:66564


                   1 predicate act, nor is this information from the fruits of new discovery which Plaintiffs did not have
                   2 access to. Instead, it only serves to further paint Ryan Ferrell in a bad light. Allegations like these
                   3 that are solely based upon recent developments only serve a prejudice against the defendants, they
                   4 do nothing to bolster Plaintiff’s case or show a pattern of activity in support of their RICO claims.
                   5 The TAC. Therefore, NIC’s Motion should be denied because it is highly prejudicial and was not
                   6 brought in good faith.
                   7                    3.3 NIC’s Amended Complaint was Brought with Undue Delay

                   8               NIC’s Motion for Leave to Amend should be denied because of its undue delay. Undue

                   9 delay can be found when the moving party knew or should have known the facts or issues
                 10 presented in the proposed amendment, but excluded them from the prior pleading. Jackson, 902
                 11 F.2d at 1399. “Courts have found that a party unduly delayed when the party sought to amend a
                 12 pleading with previously-known facts, particularly when the delay is accompanied by the requisite
                 13 showing of other Foman factors such as prejudice. Dupree v. Apple, Inc., No. 16-CV-00289-LHK,
                 14 2017 U.S. Dist. LEXIS 7765, at *12-14 (N.D. Cal. Jan. 18, 2017); Texaco, Inc. v. Ponsoldt, 939
                 15 F.2d 794, 798-99 (9th Cir. 1991) (affirming denial of motion for leave to amend because of undue
                 16 delay where, inter alia, moving party sought amendment "eight months after the district court
                 17 granted summary judgment against it, and nearly two years after filing the initial complaint," and
                 18 "after discovery was over, just four and a half months before the trial date"). Courts will also find
                 19 undue delay where the amended complaint would lead to extensive additional discovery. See e.g.,
                 20 Jordan v. County ofL.A.., 669 F.2d 1311, 1324 (9th Cir. 1982) (affirming denial of motion for
                 21 leave to amend because of undue delay where the proposed amendment would have prejudiced the
                 22 defendant by requiring "extensive, costly discovery in order to respond to the amended
                 23 complaint"),
                 24                NIC initiated this lawsuit on December 7, 2015, the operative Complaint was filed on May

                 25 10,2016. Fact discovery was cut off on November 6, 2017. (Dkt. No. 447). Only limited
                 26 discovery has been permitted since then. NIC waited over five years after the filing of their initial
                 27 complaint to file the TAC. Crime fraud allegations are not new to this case. The SAC contains a
                 28 whole host of crime fraud allegations. NIC now seeks to further complicate a case with 12
BREMER WHYTE BROWN &
      O'MEARA LLP
20320 S.W. BIRCH STREET
                                                                           10
    SECOND FLOOR                         OPPOSITION TO PLAINTIFF’S MOTION TO FILE THIRD AMENDED COMPLAINT
NEWPORT BCH, CA 92660
      (949)221-1000
                          1601.116 4831-6217-1061.2
              Case 8:15-cv-02034-JVS-JCG Document 893 Filed 02/24/20 Page 11 of 15 Page ID
                                               #:66565


                    1 defendants and RICO claims with over 50 predicate acts by adding new allegations predicate acts
                   2 in the TAC. The eight predicate cases in the operative Complaint are lawsuits related to false
                    3 advertising and wiretapping. NIC alleges in the operative Complaint that these cases involved an
                   4 attorney-led scheme whereby lawsuits were filed by manufactured and false injuries alleged by
                    5 plaintiff s who were paid off by NTG. The NTG defendants including the individual employees of
                   6 NTG, were all alleged to be part of the scheme in these predicate cases.
                   7               NIC unduly delayed in amending its complaint with respect to the allocations related to

                    8 Ryan Ferrell’s filing a false declaration in the NIC matter. NIC admits it has known of this
                   9 allegation for over three years now. (see Dkt 892-1 at 21-22.) In Crime Fraud Motions dating back
                 10 to April 2017, NIC alleged Ryan Ferrell submitted face declarations in the NIC matter. (See Dkt
                 11 292-1 at 28-29). The instant Motion provides no reasonable basis for why they delayed almost four
                 12 years in amending its Complaint to include this allegation. There is no excuse for the delay other
                 13 than to gain unfair advantage over defendants.
                 14                NIC was also well aware of Strataluz but only now seeks leave to amend its Complaint to

                 15 add these new allegations related to Strataluz. There have been several discovery motions related
                 16 to the Strataluz entity throughout the course of this litigation. Since early 2016, NIC has sought
                 17 information related to Strataluz. (See Dkt. 262; 298; 299.) Now, four years later, NIC seeks leave
                 18 amend the Complaint by adding allegations of seven new predicate acts involving Strataluz. At no
                 19 point prior this Motion did NIC inform defendants of its intent to amend the complaint by adding
                 20 the allegations involving Strataluz. Since early 2016, NIC has sought information related to
                 21 Strataluz. (See Dkt. 262; 298; 299). Now, four years later, NIC seeks leave amend the Complaint
                 22 by adding allegations of 7 new predicate acts involving an entirely different scheme then what was
                 23 plead in the Second Amended Complaint. Not only has there been undue delay in bringing these
                 24 allegations in an amended complaint, but trial will be further delayed by the need for defendants to
                 25 conduct further discovery regarding these new allegations. Consequently, NIC’s motion for leave
                 26 should be denied for undue delay.
                 27       ///

                 28       ///
BREMER WHYTE BROWN &
      O'MEARA LLP
20320 S.W. BIRCH STREET
                                                                            11
    SECOND FLOOR                         OPPOSITION TO PLAINTIFF’S MOTION TO FILE THIRD AMENDED COMPLAINT
NEWPORT BCH, CA 92660
      (949) 221-1000
                          1601.116 4831-6217-1061.2
              Case 8:15-cv-02034-JVS-JCG Document 893 Filed 02/24/20 Page 12 of 15 Page ID
                                               #:66566


                    1              4. CONCLUSION

                   2               For the reasons set forth above, the Court should deny Plaintiffs motion for leave to

                    3 amend.
                   4 Dated: February 24, 2020                           BREMER WHYTE BROWN & O’MEARA LLP

                    5
                    6                                                   By:
                                                                               Niciill Whyte
                    7                                                          Benjamin Price
                                                                               Kyle Riddles
                    8                                                          Attorneys for Defendants
                                                                               Ryan Ferrell; Victoria Knowles; Dave
                   9                                                           Reid; and Andrew Lee Baslow

                 10
                 11
                 12
                 13
                 14
                 15
                 16
                 17
                 18
                 19
                 20
                 21
                 22
                 23
                 24
                 25
                 26
                 27
                 28
BREMER WHYTE BROWN &
      O'MEARA LLP
20320 S.W. BIRCH STREET
                                                                              12
    SECOND FLOOR                         OPPOSITION TO PLAINTIFF’S MOTION TO FILE THIRD AMENDED COMPLAINT
NEWPORT BCH, CA 92660
      (949) 221-1000
                          1601.116 4831-6217-1061.2
                 Case 8:15-cv-02034-JVS-JCG Document 893 Filed 02/24/20 Page 13 of 15 Page ID
                                                  #:66567


                    1                                   CERTIFICATE OF SERVICE
                    2
                    3        I am employed in the County of Orange, State of California. I am over the age
                      of 18 and not a party to the within action. My business address is 20320 S.W. Birch
                    4 Street, Second Floor, Newport Beach, California 92660.
                    5               On February 24, 2020, I served the within document(s) described as:
                  6 DEFENDANTS RYAN FERRELL VICTORIA C. KNOWLES DAVID REID
                    AND ANDREW LEE BASLOW’S OPPOSITION TO PLAINTIFF’S MOTION
                  7
                    TO FILE THIRD AMENDED COMPLAINT
                  8
                          on the interested parties in this action as stated on the attached mailing list.
                  9
                      X (BY CM/ECF) I hereby certify that I have caused the foregoing to be served
                 10       upon counsel of record and all interested parties through the Court’s electronic
                          service system.
                 11
                          I certify that I am employed in the office of a member of the bar of this Court
                 12 at whose direction the service was made.
                 13                 Executed on February 24, 2020, at Newport Beach, California.
                 14                 I declare under penalty of perjury that the foregoing is true and correct.
                 15
                                         Laurinda L. Palacio                         /s/ Laurinda L. Palacio
                 16                     (Type or print name)                               (Signature)
                 17
                 18
                 19
                 20
                 21
                 22
                 23
                 24
                 25
                 26
                 27
                 28
                                                                         1
BREMER WHYTE BROWN &
       O’MEARA LLP
 20320 S.W. BIRCH STREET
     SECOND FLOOR
NEWPORT BCH, CA 92660
      (949) 221-1000
                           1601.116 4828-1753-6181.1
                 Case 8:15-cv-02034-JVS-JCG Document 893 Filed 02/24/20 Page 14 of 15 Page ID
                                                  #:66568


                    1                      Natural-Immunogenics Corp. v. Newport Trial Group, et al
                    2                                  Case No. 8:15-cv-02034-JVS-JCG
                    3 BWB&O CLIENT:   Ryan Ferrell; Victoria Knowles; Dave Reid; and
                                   Andrew Lee Baslow
                    4
                    5 BWB&O FILE NO.:                  1601.116
                    6                                          SERVICE LIST
                    7 Peter A Arhangelsky
                      parhangelsky@emord.com,eawerbuch@emord.com,jemord@emord.com,jfurman@e
                    8 mord.com,jfernandes@emord.com
                  9 Eric J Awerbuch
                    eawerbuch@emord.com
                 10
                    Daniel J Callahan
                 11 daniel@callahan-law.com
                 12 Rosalyn Chapman (Ret.)
                    rchapman@jamsadr.com
                 13
                    Rosalyn Chapman (Ret.)
                 14 rchapman@jamsadr.com
                 15 David J Darnell
                    ddarnell@callahan-law.com,mkingsbury@callahan-law.com,dhalbert@callahan-
                 16 law.com
                 17 Kristopher Price Diulio
                    kdiulio@forddiulio.com,jedwards@forddiulio.com
                 18
                    Jonathan W Emord
                 19 jemord@emord.com
                 20 Saleem K Erakat
                    serakat@callahan-law.com,mmartinez@callahan-law.com
                 21
                    Brendan M Ford
                 22 bford@forddiulio.com,kakiona@forddiulio.com
                 23 Joshua S Furman
                    jfurman@emord.com
                 24
                    Leah M Kaufman
                 25 leah@leahmkaufman.com
                 26 James M Sabovich
                    jsabovich@callahan-law.com,srobinson@callahan-law.com,dconrad@callahan-
                 27 law.com
                 28
                                                                      2
BREMER WHYTE BROWN &
       O’MEARA LLP
 20320 S.W. BIRCH STREET
     SECOND FLOOR
NEWPORT BCH, CA 92660
      (949) 221-1000
                           1601.116 4828-1753-6181.1
                 Case 8:15-cv-02034-JVS-JCG Document 893 Filed 02/24/20 Page 15 of 15 Page ID
                                                  #:66569


                    1 Tyler E Sanchez
                      tsanchez@forddiulio.com
                    2 Stephanie A Sperber
                      ssperber@callahan-law.com,dconrad@callahan-law.com
                    3
                      Edward Susolik
                    4 es@callahan-law.com
                    5 T Scott Vick
                      scott@vicklawgroup.com,catherine@vicklawgroup.com,april@vicklawgroup.com
                    6
                    7
                    8
                    9
                 10
                 11
                 12
                 13
                 14
                 15
                 16
                 17
                 18
                 19
                 20
                 21
                 22
                 23
                 24
                 25
                 26
                 27
                 28
                                                           3
BREMER WHYTE BROWN &
       O’MEARA LLP
 20320 S.W. BIRCH STREET
     SECOND FLOOR
NEWPORT BCH, CA 92660
      (949) 221-1000
                           1601.116 4828-1753-6181.1
